                                  STAMPUR        & ROTH                                     3/19/2020
                                                                                            3
                                      ATTORNEYS AT LAW

WILLIAM J. STAMPUR                                                   299 BROADWAY, SUITE 800
JAMES ROTH                                                           NEW YORK, N.Y. 10007

                                                                     (212) 619-4240
                                                                     FAX (212) 619-6743




March 19, 2020

By ECF
Honorable Andrew L. Carter, Jr.
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Alan Romero-Granados
               16 Cr. 324 (ALC)

Dear Judge Carter:

       In light of the current COVID-19 Virus crisis, non-prison visitation and final review of
documents in preparation for Mr. Grandos’ sentence, I write to request an adjournment of his
sentence now scheduled for April 13, 2020.

       It seems that an adjournment of at least 60 days is necessary given all these
circumstances and as such I request a date in early July.

       I have consulted with AUSA Elinor Tarlow and she has no objection to the adjournment.


                                                             Very truly yours,


                                                             William J. Stampur
                                                     The application is granted. Sentencing
                                                     adjourned to June 15, 2020 at 2:00 p.m .
cc:    AUSA Elinor Tarlow                            So Ordered.



                                                         3/19/20
